—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Angelo J. Ingrassia, a Justice of the Supreme Court, to review certain determinations of the Honorable Damian J. Amodeo, a Judge of the Family Court, Dutchess County, in a proceeding entitled Matter of Department of Social Services olblo Sheldon Green v Nadene Green, pending in the Family Court, Dutchess County, and motion by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.